Name: Commission Regulation (EEC) No 2418/89 of 4 August 1989 re-estabishing the levying of customs duties applicable to third countries on certain products originating in Yugoslavia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5 . 8 . 89 Official Journal of the European Communities No L 228/ 17 COMMISSION REGULATION (EEC) No 2418/89 of 4 August 1989 re-estabishing the levying of customs duties applicable to third countries on certain products originating in Yugoslavia whereas the situation on the Community market requires that customs duties applicable to third countries on the products in question be re-established, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia ('), and in particular Protocol 1 thereto, Having regard to Council Regulation (EEC) No 4234/88 of 19 December 1988 establishing ceilings and Community surveillance for imports of certain products originating in Yugoslavia (1989) (2), and in particular Article 1 thereof, Whereas the abovementioned Protocol 1 and Article 15 of the Cooperation Agreement provide that the products listed in the Annex hereto are imported exempt of customs duty into the Community, subject to the annual ceiling shown, above which the customs duties applicable to third countries may be re-established ; Whereas imports into the Community of those products, originating in Yugoslavia, have reached that ceiling ; Article 1 From 8 August to 31 December 1989, the levying of customs duties applicable to third countries shall be re-established on imports into the Community of the products listed in the Annex hereto originating in Yugoslavia. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 August 1989 . For the Commission Jean DONDELINGER Member of the Commission 0 OJ No L 41 , 14. 2. 1983, p. 2. 0 OJ No L 372, 31 . 12. 1988 , p. 15. No L 228/ 18 Official Journal of the European Communities 5 . 8 . 89 ANNEX Order No CN code Description Ceiling(tonnes) 01.0180 7407 Copper bars, rods and profiles : \ ex 7407 10 00  Of refined copper : \  Hollow \ \  Of copper alloys : \ 7407 21   Of copper-zinc base alloys (brass) : ex 7407 21 90    Profiles :  Hollow Il Il   Of copper-nickel base alloys (cupro-nickel) or copper-nickel-zinc base li , 3 123 Il alloys (nickel silver) : Il ex 7407 2210    Of copper-nickel base alloys (cupro-nickel) : Il II  Hollow II ex 7407 22 90    Of copper-nickel-zinc base alloys (nicked silver) : li  Hollow li ex 7407 29 00   Other II II  Hollow 7411 Copper tubes and pipes i'I